Stuart, J.
I respectfully dissent. If recovery is to be allowed here, Warren v. Iowa State Highway Commission, 250 Iowa 473, 93 N.W.2d 60, and Christensen v. Board of Supervisors, 253 Iowa 978, 114 N.W. 2d 897, should be. overruled. Factual differences are inconsequential and immaterial. We should not deny recovery to persons situated as Warren was situated and permit this plaintiff to recover. The inconvenience in the Warren ease was greater than the inconvenience suffered *981by plaintiff. If the reasons for denying recovery stated in Warren are valid, they apply here. If we now feel this type of injury should be compensated, we should overrule Warren and Christensen.